Title: To John Adams from Wilhem & Jan Willink and Nicolaas & Jacob van Staphorst, 26 July 1785
From: Willink, Wilhem & Jan (business),Staphorst, Nicolaas & Jacob van (business)
To: Adams, John


          
            Sir
            Amsterdam 26 July 1785
          
          We have before us the honour of your Excelly’s esteemed favour of 16 July, whch. only is arrived with us the 24 inst, in conformity of your desire we shall endeavour to take care for the Hotel with all œconomy possible, as far as our position in Amstd will admit.
          We Shall procure ourselves a copy of the Contract of de La Lande & fynje with Geyer to transmit it to you, if possible next mail with the fullest information in our power, we donot Suspect fraudes by de La Lande & fynje, but the employing of congress & other money in their hands can only be apologized by the necessity, as consequences of their imprudent dealings, & want of returns from America.
          We donot mean however that this Should authorise them to employ publicq money, whch. as a Sacred deposit, must remain at the disposal of congress at every moment.
          The arrangement of the Creditors in London of their Copartnership of Geyer de La Lande & fynje QQ is made by Geyer without their knowledge, who thought himself as active partner by their fatal Contract of association with him, in faculty to make similar arrangements.
          
          since Mr. Parker offers to take over the concerns of the partnership of G: de La L & f. QQ and to give the mentioned american funds for security, we had esteemed ourself happy if by your Excellency’s information abt. the Solidity & validity of the Same; we had been encouraged to hold some Conferences with Mr. Parker on the Subject, who perhaps might be disposed, if an agreement can be Concluded to pay the whole or part of Congress debts, as he says to have an acct. in his favour by Congress, by whch. or by paying of the mentioned funds it might be performed, in consequence we request your Excellency to inform us, whether we may take a Similar proposal into consideration, & if your Excellency Should accept & approve of Such an agreement, if it could be made at the Conveniency of the interressed Parties?
          We have the honour to be With Respect full Regard / Sir / Your most Humb & most / Obedient servants
          
            Wilhem & Jan WillinkNics. & Jacob van Staphorst.
          
        